NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1124-20

MERRITT CARR,

          Plaintiff-Appellant,

v.

BOROUGH OF GLEN RIDGE,

          Defendant-Respondent,

and

SHEILA BYRON-LAGATTUTA,
PAUL A. LISOCVICZ, MICHAEL
ROHAL, SEAN QUINN AND
TIMOTHY FARANDA,

     Defendants.
______________________________

                   Argued December 1, 2021 – Decided January 5, 2022

                   Before Judges Whipple, Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-7281-16.

                   Jason S. Haller argued the cause for appellant (Curcio
                   Mirzaian Sirot, LLC, attorneys; Jason S. Haller, of
            counsel and on the briefs; Jessica A. Tracy, on the
            briefs).

            John N. Malyska argued the cause for respondent
            (Meyner and Landis, LLP, attorneys; John N. Malyska,
            on the brief).

PER CURIAM

      Plaintiff Merritt Carr appeals from a December 18, 2020 order denying

his motion for specific performance to enforce and reform a settlement

agreement (Settlement Agreement) with defendant Borough of Glen Ridge

(Glen Ridge). We affirm.

                                        I.

      Plaintiff was a police officer with the rank of sergeant with the Glen Ridge

Police Department (GRPD) since 2002. On August 29, 2016, Dr. Daniel B.

Gollin, MD, performed a psychiatric and psychological evaluation of plaintiff.

By letter dated September 6, 2016, Dr. Gollin notified GRPD Chief Sheila

Byron-Lagattuta that plaintiff was "unfit for duty and unfit for modified light

duty due to the severity of his current psychiatric symptoms."

      On October 24, 2016, plaintiff filed a complaint against the Borough of

Glen Ridge, Sheila Byron-Lagattuta, Paul. A. Lisovich, Michael Rohal, Sean

Quinn, Timothy Faranda, and John Does 1-5 (collectively, Glen Ridge).

Plaintiff alleged Glen Ridge took adverse employment actions against him in

                                                                            A-1124-20
                                        2
violation of the New Jersey Law Against Discrimination (LAD), the New Jersey

Conscientious Employee Protection Act (CEPA), the New Jersey Civil Rights

Act (CRA), and the New Jersey Family Leave Act (FLA).

      On March 28, 2017, represented by an attorney with forty years of

experience in employment matters, plaintiff filed an application for a disability

pension. Pursuant to N.J.A.C. 17:1-6.2(d), his application has been held in

abeyance pending final resolution of the litigation.

      On July 13, 2020, plaintiff and Glen Ridge executed the Settlement

Agreement to settle and release plaintiff's claims arising out of his complaint.

The agreement states, in pertinent part:

            4.     Disability Application. The Borough of Glen
            Ridge agrees to do all things lawful, reasonable and
            necessary to assist the successful processing of Carr's
            pension application, including but not limited to prompt
            execution of any revised documentation required by the
            pension board of any other entity having authority over
            the process. The Borough of Glen Ridge also agrees to
            act in good faith to promptly address any ministerial or
            substantive impediments that arise in Carr's application
            process. Carr understands that the [Glen Ridge has] no
            control over the actual ruling of the pension board and
            this [r]elease shall remain in full force and effect
            regardless of the decision of the pension board.

            5.    Waiver of Future Employment. [(Employment
            Waiver)]. Carr agrees that he will not seek any future
            employment with nor return to his future employment
            as a police officer with the Borough of Glen Ridge

                                                                           A-1124-20
                                           3
            regardless how his pension application is determined by
            the State of New Jersey.          Notwithstanding this
            paragraph, [Glen Ridge] expressly acknowledge[s] that
            Carr's employment status must remain in the status quo,
            while he applies for his disability pension, including
            but not limited to any appeals or review of any adverse
            decisions. . . .

      On July 17, 2020, Glen Ridge offered to amend the Employment Waiver

in favor of plaintiff. The proposed amendment would have required Glen Ridge,

if plaintiff obtained a disability pension, to reinstate plaintiff, and plaintiff to

resign within thirty days of his reinstatement. On July 20, 2020, plaintiff

rejected the proposed revision.      On July 22, 2020, the parties entered a

stipulation of dismissal with prejudice and without costs. Plaintiff accepted

$675,000 in return for dismissing his claims.

      Shortly after the parties executed the Settlement Agreement, plaintiff's

employment counsel reviewed the agreement and advised plaintiff that:

            [T]he [p]ension [b]oard will require a substantive
            clarification in the [a]greement in order to process the
            [pension] application, with regard to the scope of the
            employment waiver in paragraph [five] of the
            [a]greement. This was deemed necessary because
            under State [l]aw, the [p]ension [b]oard is permitted to
            review a party's application for five years following
            their retirement, in order to see if they have returned to
            fitness for duty.




                                                                              A-1124-20
                                         4
      On December 18, 2020, plaintiff filed a motion for specific performance

to enforce and reform the Settlement Agreement, seeking to add the following

supplement to paragraph five of the Settlement Agreement (Restoration

Provision):

              It is expressly understood that any police employment
              waiver contained herein will not apply to a restoration
              order issued by the [New Jersey] Police and Firemen's
              Board of Trustees pursuant to N.J.S.A. 43:16A-8(2).

On the same day, the trial court entered an order denying plaintiff 's motion for

the following stated reason:

              Plaintiff's [m]otion is [denied] per the opposition filed
              by [d]efendant; the settlement agreement was
              negotiated and entered into with all parties represented
              by counsel and the aforesaid agreement was entered
              into as a result of this arm[']s length negotiation
              between the parties. There is no basis to reform the
              agreement.

      This appeal followed.

                                         II.

      Plaintiff first argues that the trial court erred when it declined to order

specific performance of paragraph four of the Settlement Agreement. Paragraph

four provides, in pertinent part:

              The Borough of Glen Ridge agrees to do all things
              lawful, reasonable and necessary to assist the
              successful processing of Carr's pension application,

                                                                           A-1124-20
                                         5
            including but not limited to prompt execution of any
            revised documentation required by the pension board .
            . . . The Borough of Glen Ridge also agrees to act in
            good faith to promptly address any ministerial or
            substantive impediments that arise in Carr's application
            process. . . .

      Plaintiff asserts he bargained for the right to amend the Settlement

Agreement to comport with pension law and that the Settlement Agreement

requires Glen Ridge to assist in the successful processing of his pension

application but concedes that the Settlement Agreement as written does not

comply with pension law. Without an amendment to correct this substantive

impediment, plaintiff argues that the pension board would construe the

Settlement Agreement as an effective resignation from borough employment.

An irrevocable resignation disqualifies an application from obtaining a

disability pension. Cardinale v. Board of Trustees, 458 N.J. Super. 260 (App.

Div. 2019). Thus, plaintiff argues that paragraph four requires the parties to

execute the Restoration Provision to supplement the Settlement Agreement. He

characterizes the Restoration Provision as "a simple amendment – a statement

clarifying that the Settlement Agreement does not encroach upon [the pension

board's] reinstatement authority under [p]ension [l]aw." 1


1
   Under N.J.S.A. 43:16A-8(2), the Board of the New Jersey Police and
Firemen's Retirement System may order a beneficiary who retired on a disability
                                                                         A-1124-20
                                        6
      A settlement of a legal claim between parties is a contract like any other

contract, Nolan v. Lee Ho, 120 N.J. 465, 472 (1990), which "may be freely

entered into and which a court, absent a demonstration of 'fraud or other

compelling circumstances,' should honor and enforce as it does other contracts."

Pascarella v. Bruck, 190 N.J. Super. 118, 124-25 (App. Div. 1983) (quoting

Honeywell v. Bubb, 130 N.J. Super. 130, 136 (App. Div. 1974)). "[We] will not

interfere with a trial judge's factual findings and conclusions concerning a

settlement agreement that are amply supported by the record." Lahue v. Pio

Costa, 263 N.J. Super. 575, 597 (App. Div. 1993).

      "The interpretation of a contract is subject to de novo review by an

appellate court.   See Jennings v. Pinto, 5 N.J. 562, 569-70 (1950). . . .

Accordingly, we pay no special deference to the trial court's interpretation and

look at the contract with fresh eyes." Kieffer v. Best Buy, 205 N.J. 213, 222-23

(2011).

      "The plain language of the contract is the cornerstone of the interpretive

inquiry; 'when the intent of the parties is plain and the language is clear and

unambiguous, a court must enforce the agreement as written, unless doing so




retirement back to duty if the medical board finds that the beneficiary can
perform their former duty or any available duty with their employer.
                                                                          A-1124-20
                                       7
would lead to an absurd result.'" Barila v. B'd of Educ. of Cliffside Park, 241

N.J. 595, 616 (2020) (quoting Quinn v. Quinn, 225 N.J. 34, 45 (2016)).

            If we conclude that a contractual term is ambiguous, we
            "consider the parties' practical construction of the
            contract as evidence of their intention and as
            controlling weight in determining a contract's
            interpretation." [Matter of C'ty of Atlantic, 230 N.J.
            237, 255 (2017)] (quoting C'ty of Morris v. Fauver, 153
            N.J. 80, 103 (1998)). "In a word, the judicial
            interpretive function is to consider what was written in
            the context of the circumstances under which it was
            written, and accord to the language a rational meaning
            in keeping with the express general purpose." [Owens
            v. Press Pub. Co., 20 N.J. 537, 543 (1956).]

            [Barila, 241 N.J. at 616.]

"A basic principle of contract interpretation is to read the document as a whole

in a fair and common sense manner." Hardy ex rel. Dowdell v. Abdul-Matin,

198 N.J. 95, 103 (2009). A contract "should not be interpreted to render one of

its terms meaningless." Porreca v. City of Millville, 419 N.J. Super. 212, 233

(App. Div. 2011).

      Specific performance of a contract is an equitable remedy. Allstate New

Jersey Ins. Co. v. Lajara, 222 N.J. 129, 146 (2015). Decisions regarding the

granting of equitable remedies are typically left to the sound discretion of the

trial courts, and are not disturbed "unless there is a clear showing of abuse of

discretion." Feigenbaum v. Guaracini, 402 N.J. Super. 7, 17 (App. Div. 2008)

                                                                          A-1124-20
                                         8
(quoting Kurzke v. Nissan Motor Corp. in U.S.A., 164 N.J. 159, 165 (2000)).

Abuse of discretion occurs when a decision: 1) has no rational explanation, 2)

departs from established policies without explanation, or 3) rests on an

impermissible basis. Ibid.

      Based on our review of the record, we conclude the trial court properly

declined to order specific performance to reform the Settlement Agreement for

the following reasons. First, because the intent of the parties was plain and the

language of the agreement was clear and unambiguous, the court must enforce

the agreement as written. Barila, 241 N.J. at 616. The Settlement Agreement

plainly requires Glen Ridge to "prompt[ly] execut[e] . . . any revised

documentation required by the pension board." Plaintiff, however, does not seek

mere revised documentation. Rather, plaintiff seeks to reform the Settlement

Agreement itself by inserting the Restoration Provision. Plaintiff attempts to

characterize the proposed provision as a simple amendment, but a plain reading

of the provision suggests that it would constitute a substantive change to the

applicability of the Settlement Agreement. Because plaintiff already accepted

the settlement funds and his claims have been dismissed with prejudice, revising

a key material provision would unravel the Settlement Agreement and send the

parties back to the drawing board.         Thus, reading the agreement as to


                                                                           A-1124-20
                                       9
contemplate a revision of the Settlement Agreement would lead to an "absurd

result." Ibid.

      Second, plaintiff did not demonstrate "fraud or any compelling

circumstance" that would justify reforming the Settlement Agreement.

Pascarella, 190 N.J. Super. at 124-25. As the trial court found based upon

sufficient evidence in the record, both parties were represented by counsel when

negotiating and executing the Settlement Agreement. In particular, plaintiff was

represented by counsel in this litigation as well as an experienced employment

attorney in his pension application. After the parties executed the Settlement

Agreement, Glen Ridge offered to revise it and plaintiff declined.

      Finally, plaintiff concedes that both parties knew about the issues that may

arise in his pension application: "[Glen Ridge], as well as [plaintiff], both kne w

that the [p]ension [b]oard retained the authority to reinstate Carr under the

[p]ension [l]aw." But plaintiff asserts he was unaware that the Settlement

Agreement did not comply with pension law until after the agreement was

executed. Even if we were to accept this claim as true, it does not constitute

"fraud or any compelling circumstance" that would justify reforming the

Settlement Agreement. Therefore, we discern no abuse of the court's discretion

in declining to order specific performance to reform the Settlement Agreement.


                                                                             A-1124-20
                                       10
      We also reject plaintiff's argument that the court erred in declining to

order reformation of the Settlement Agreement on the basis of mutual mistake.

New Jersey follows the Restatement (Second) of Contracts rule on mutual

mistake.   St. Pius X House of Retreats, Salvatorian Fathers v. Diocese of

Camden, 88 N.J. 571, 580 (1982). The rule states:

            Where a writing that evidences or embodies an
            agreement in whole or in part fails to express the
            agreement because of a mistake of both parties as to the
            contents or effect of the writing, the court may at the
            request of a party reform the writing to express the
            agreement, except to the extent that rights of third
            parties such as good faith purchasers for value will be
            unfairly affected.

            [Restatement (Second) of Contracts § 155 (Am. Law
            Inst. 1981).]

      "For a court to grant reformation there must be 'clear and convincing

proof' that the contract in its reformed, and not original, form is the one that the

contracting parties understood and meant it to be." St. Pius X House of Retreats,

88 N.J. at 580-81 (quoting Central State Bank v. Hudik-Ross Co., 164 N.J.

Super. 317, 323 (App. Div. 1978)).

      Plaintiff presented no clear and convincing evidence that the Settlement

Agreement differs from what the parties intended. Plaintiff conceded that he




                                                                              A-1124-20
                                        11
learned of his unilateral mistake—post-settlement—of the need to insert the

Restoration Provision.

      Affirmed.




                                                                     A-1124-20
                                   12